DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copies of Applicant’s IDS forms 1449 filed as stated above are attached to the instant Office Action.
Status of Claims
The amendment filed 06/03/2022 has been entered. Claims 1, 7, 11, 16-17, 21-23 are currently amended. Claims 2-4, 9-10, 18-20 are previously cancelled claims. Claims 1, 5-8, 11-17, 21-23 are pending in the application.
The objection of claims 11 due to informalities has been withdrawn in light of applicant’s amendment to the claim. 
The rejection of claims 1, 7, 21-23 under 35 USC 112(b) due to insufficient antecedent basis has been withdrawn in light of applicant’s amendment to the claims. However, the newly amended claim language lacks antecedent basis, see Claim Rejections under 35 USC 112(b) set forth below.
Response to Arguments
Applicant’s arguments, see pg. 9-12 of the Remarks filed 6/3/2022 regarding claim rejection over prior arts has been fully considered and asserted not persuasive due to following reason. 
Applicant’s argument is mainly for independent claim 1 (similarly claims 16, 17). Applicant mainly argued about the teachings of Howes and Sato on limitations: 1) “extract one or more information representing another phrase that is included in the reference information including the first phrase information and has a relationship with the first phrase information;” and 2) “generate a user interface screen including the reference information, the first phase information and the second phase information, the appearance tendency of which has changed.” as amended recited in claim 1. 
Regarding limitation 1), applicant argued (see page 12 of the Remarks),
“The cited paras. [0029]-[0030], and [0036] of Sato merely disclose a security dictionary storage unit 13 storing therein a collection of keywords, and does not disclose extracting one or more information representing another phrase. The Examiner also corresponds the security information by security information accumulating unit 12 to the another phrase, the security information in security dictionary storage unit 13 to the reference information, and the relationship between them as determined by security information relevance calculating unit 16. According to the present claims, the first phrase information and the another phrase are included in the reference information and the another phrase has a relationship with the first phrase information. Such a configuration is not disclosed in Sato. Specifically, the security information by security information accumulating unit 12 is not included in the security information in security dictionary storage unit 13.

Examiner acknowledges applicant’s prospective however respectively disagrees. Sato discloses method to generate relevance (relationship) between referrer security information and security information, by referring to a security dictionary storing therein a keyword related to security for each attribute, a keyword from referer security information that becomes a source to be compared with security information for relevance, see Sato [Abstract]. The security information is collected by the Security Information Collection Unit 11, shown in Fig. 1. Therefore, the security information from the Security Dictionary Storage Unit and Security Information Accumulating Unit are from the Security Information Collection Unit, from the Internet. Therefore, applicant’s argument that “the security information by security information accumulating unit 12 is not included in the security information in security dictionary storage unit 13” is not convincing, since Security Dictionary Storage Unit and Security Information Accumulating Unit represents first phrase information and another phrase respectively, both connecting to the Security Information Collection Unit.
Regarding limitation 2), applicant argued (see page 11 of the Remarks),
“FIG. 7 of Howes illustrates a display of trends, based on term occurrences and ontologies. Only the trends of terms that show an appearance of change in the trend are displayed in the figure. Amended claim 1 recites "generate a user interface screen including the reference information, the first phase information, and the second phase information, the appearance tendency of which has changed." Howes does not disclose displaying "the reference information, the first phase information and the second phase information." That is, a user interface screen including information of which the appearance tendency has changed and information of which the appearance tendency, e.g., has not changed. Therefore, Howes fails to disclose "generate a user interface screen including the reference information, the first phase information, and the second phase information, the appearance tendency of which has changed" as recited in claim 1.”

It appears that applicant’s argument is that reference Howes only display the trends of terms that show an appearance of change in the trend are displayed in the figure (i.e. Fig. 7). First, the claim recites “generate a user interface screen including the reference information, the first phase information, and the second phase information, the appearance tendency of which has changed”. Fig. 7 of Howes shown the appearance tendency change, i.e. the going up and going down of the trend. Therefore, applicant’s argument that “That is, a user interface screen including information of which the appearance tendency has changed and information of which the appearance tendency, e.g., has not changed” above regarding Howes is not convincing. Second, the reference information, the first phase information, and the second phase information can be interpreted as the reference information, regardless how many phrase information, i.e. first phrase information and/or second phrase information. In another words, one ordinary skilled in the arts can understand the displayed reference information can include one, two, or even more phrase information.
Examiner further acknowledges that applicant has also amended independent claim 1 (similarly for claims 16, 17) by including “count a number of appearances of the information representing the another phrase”. However, examiner asserts this amended features is taught by reference Mason as shown in the current office action presented below.
Applicant is encouraged to recite innovative features into independent claims to advance the case.
Claim Objections
Claims 1, 16-17 are objected to because of the following informalities:  
Claim 1 line 17, “count a number of appearances of the information representing the another phrase” may read “count a number of appearances of the one or more information representing the another phrase”.
Similarly, claim 16, 17 respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16-17, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4th from last line recites “analyze the appearance tendency of the second phrase information”. There is insufficient antecedent basis for this limitation “the second phrase information” in the claim. It is not clear “the another phrase” is the “second phrase information” or vice versa.
Similarly, claim 16 line 6th from last line; claim 17 line 6th from last line.
Claim 21, 22 and 23 is also rejected due to their dependency on claim 1, 16, 17 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al (US20140283048A1-IDS by applicant, hereinafter, “Howes”), in view of Sato et al (US20160140344A1, hereinafter, "Sato"), in further view of Mason et al (US201301595051, hereinafter, "Mason").
Regarding claim 1, Howes teaches:
An cyber threat analysis system (Howes, Fig. 1, [0003] an architecture of a data trend analysis system. And [0020] According to a further example, a method for forecasting cyber security threat risks is disclosed) comprising: 
a database configured to store reference information acquired from an information source (Howes, [Abstract] a method for data trend analysis may include retrieving data from data sources (i.e. information source), associating the data with a time, and identifying co-occurrences of terms (i.e. reference information) and concepts within the data. And database 107 shown in Fig. 1); 
a memory configured to store instructions; and a processor configured to execute the instructions (Howes, [0018] The data trend analysis system may further include a processor to implement the machine readable instructions) to: 
analyze an appearance tendency of first phrase information that is included in the reference information acquired at chronologically different timings (Howes, [Abstract] The method may include logging occurrences of terms in the ontology within the data with respect to associated data times, identifying a plurality of time periods, and for one of the plurality of time periods and for the logged terms, determining a first score indicative of a weighted term frequency metric for a logged term within the data during the one time period,…) [and the appearance tendency represents a phrase related to a malicious program that provides malicious instructions to an information processing device] (see Sato for limitation(s) in bracket below); 
extract the reference information including the first phrase information, the appearance tendency of which has changed, from the database (Howes, Fig. 1, Database 107, and [0046] data may be retrieved from one or more data sources. And [0056] additional cyber security threat information may be extracted from the retrieved cyber security threat related information. For example, referring to FIG. 1, the information extraction module 103 may identify and extract additional cyber security threat information from the unstructured and semi-structured data sources 104, 105. The additional cyber security threat information may be identified and extracted based on the predetermined list of terms 106). Fig. 7 shows trends of terms each with appearance of change of trend; 
and generate a user interface screen including the reference information, the first phase information, and the second phase information, the appearance tendency of which has changed (Howes, See Fig. 7, and [0009] FIG. 7 illustrates a user interface display for an application of the data trend analysis system to threat trend analysis. And [0032] For example, the trends 112 may be displayed based on user preferences received via the user interface 114. A user may further select terms, for example, at 200 and additional details related to the terms (i.e. the first phase information, the second phase information) may be displayed at 201, 202);
While Howes teaches analyzing appearance tendency based on logged terms for forecasting cyber security threat risks, but does not expressly teach the security phrase is related to a malicious program that provides malicious instructions to an information processing device, however in the same field of endeavor Sato teaches:
the appearance tendency represents a phrase related to a phrase related to a malicious program that provides malicious instructions to an information processing device (Sato, discloses security information management device extracts security information with key words based on keyword in reference to security information in security dictionary storage, see [Abstract]. And [0025] the security information providing server 20 makes security information open to the public, the security information being text information related to a malicious program ...). 
extract one or more information representing another phrase that is included in the reference information including the first phrase information and has a relationship with the first phrase information (Sato, [0029]-[0030], [0036] The security dictionary storage unit 13 stores therein a collection of keywords related to a security field to be referred to when relevance (i.e. relationship) of security information is determined. Examiner notes: the security information by Security Information Accumulating Unit is another phrase while the security information in Security Dictionary Storage Unit is reference information, and the relationship is determined by Security Information Relevance Calculating Unit); 
[based on the number of appearances of the information representing the another phrase], select at least some of the information representing the another phrase as the second phrase information (Sato, [0031] For example, the security information collecting unit 11 extracts a title and a body of a document file, and extracts, by referring to a security dictionary stored in the security dictionary storage unit 13, keywords included in the title and body); (see Mason below for limitation in bracket)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Sato in the data trend analysis of Howes by implementation of security information management device to collect security information with keywords in reference to security dictionary storage. This would have been obvious because the person having ordinary skill in the art would have been motivated to calculate the appearance of extracted words by comparing with reference security information in order to easily collect security information highly relevant to reference security information (Sato, [Abstract]).
The combination of Howes and Sato further teaches: and analyze the appearance tendency of the second phrase information (Howes, [Abstract] a method for data trend analysis may include retrieving data from data sources, associating the data with a time, and identifying co-occurrences of terms and concepts within the data. And Sato, [0047] The security information relevance calculating unit 16 extracts a keyword from the referer security information that becomes a source to be compared with security information for relevance thereto… and calculates relevance between the referer security information and the security information).
While the combination of Howes-Sato does not expressly teach based on the number of appearances of the information representing the another phrase, select at least some of the information representing the another phrase as the second phrase information, in the similar field of endeavor Mason teaches:
count a number of appearances of the information representing the another phrase (Mason, discloses methods for identifying phrases in digital content, see [Abstract]. And [0011] Each of the number of clicks (i.e. number of appearances) may be weighted based on when received… The server may determine a frequency normalization value for each content by extracting keywords from the content, normalizing the keywords and storing the keywords and corresponding normalization values into a database);
based on the number of appearances of the information representing the another phrase, select at least some of the information representing the another phrase as the second phrase information (Mason, [0011] the server may determine an engagement score for each content based on a number of clicks received via one or more encoded URL links to the content. Each of the number of clicks may be weighted based on when received. And [0016] the present application is directed to a method for identifying trends in phrases based on users interaction with content containing, related to or associated with the phrases. And [0021] The server may select the one or more phrases with the highest relevance score); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mason in the data trend analysis of Howes-Sato by implementation of methods of Mason by identifying phrases based on number of clicks that associated with phrase through URL link. This would have been obvious because the person having ordinary skill in the art would have been motivated to identify for each of the plurality of clicks in content identified from decoding the encoded URL links a plurality of phrases that correspond to a predetermined set of keywords (Mason, [Abstract]).

Regarding claim 16, Howes-Sato-Mason combination teaches:
An cyber threat analysis method (Howes, [0020] a method for forecasting cyber security threat risks is disclosed) comprising: the method steps substantially similar to the method steps performed by the cyber threat analysis system of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 17, Howes-Sato-Mason combination teaches:
A non-transitory computer-readable medium storing a cyber threat analysis program that, when executed by a processor (Howes, [0018] The data trend analysis system may further include a processor to implement the machine readable instructions), cause the processor to: store reference information acquired from an information source (Howes, referring to Fig. 1, and [0022]The predetermined list of terms 106 may be stored in a database 107. Occurrences of terms from the predetermined list of terms 106 in the data from the unstructured and semi-structured data sources 104, 105 may be stored as term occurrences 108 in the database 107); and perform the following steps substantially similar to the method steps performed by the cyber threat analysis system of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 12, Howes-Sato-Mason combination further teaches:
The cyber threat analysis system according to claim 1, wherein the processor is further configured to: generate the user interface screen including at least either a first display area in which the first phrase information, the appearance tendency of which is determined to have changed, can be displayed or a second display area in which at least some of the reference information including at least some of the first phrase information displayed in the first display area can be displayed (Howes, e.g. Fig. 7, and [0032] the user interface 114 may display the trends 112 in descending order based on the corresponding adjusted TF-IPF values).7 Docket No. J-18-0033  

Claims 5, 13, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Howes-Sato-Mason combination as applied above, in further view of Cai (US20150066725A1, hereinafter, Cai").
Regarding claim 5, Howes-Sato-Mason combination teaches:
The cyber threat analysis system according to claim 1, 
While the combination of Howes-Sato-Mason does not explicitly teach the following limitation(s), in similarly field of endeavor Cai teaches:
wherein processor is further configured to: using any of moving average convergence divergences (MACDs), MACD signals, and MACD histograms of a time series of the number of appearances of the first phrase information, calculate data representing the appearance tendency of the first phrase information at least at the two different timings (Cai, [0082] The MACD or Moving Average Convergence/Divergence, which was created by Gerald Appel, is a technical analysis indicator that is used to spot changes in strength, direction, momentum, and duration of the price trend. See Fig. 9-11, point 1, 2 etc. i.e. at least two different timings).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Cai in the data trend analysis of Howes-Sato-Mason by using technical tool for trend analysis in stock trading analysis for analysis of appearance tendency of the first phrase information. This would have been obvious because the person having ordinary skill in the art would have been motivated to use techniques of Cai of analyzing stock price movement as time series data in the area of data trend analysis based on moving average and MACD calculated data to predict data trend (Cai, [Abstract], also see e.g. Fig. 9 for illustration).

Regarding claim 13, Howes-Sato-Mason combination teaches:
The cyber threat analysis system according to claim 12, 
While the combination of Howes-Sato-Mason does not explicitly teach the following limitation(s), in similarly field of endeavor Cai teaches:
wherein the processor is further configured to: generate the user interface screen including at least one of a third display area in which an analysis result on a time-series appearance tendency of the first phrase information that is analyzed using the technical analysis method can be displayed, the first display area, and the second display area (Cai, see e.g. Fig. 13 and 14 as at least any one of the first, second, third display area).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Cai in the data trend analysis of Howes-Sato-Mason by using user interface displaying trend analysis in stock trading analysis. This would have been obvious because the person having ordinary skill in the art would have been motivated to use techniques of Cai of displaying option for user to select different tradable objects for displaying resulted technical analysis (Cai, [Abstract], also see e.g. Figs. 13, 14 for illustration).

Regarding claim 21, similarly claim 22, claim 23, Howes-Sato-Mason teaches:
The cyber threat analysis system according to claim 1, the cyber threat analysis method according to claim 16, the non-transitory computer-readable medium 17, 
While the combination of Howes-Sato-Mason does not explicitly teach the following limitation(s), in similarly field of endeavor Cai teaches:
wherein a criterion data is a predetermined criterion value (Cai, [0071] In particular, when the volume difference ratio is positive and is higher than a predetermined threshold (i.e. criterion data), it indicates that the "market-makers-like" are likely desire to enter into the market).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Cai in the data trend analysis of Howes-Sato-Mason by using user interface displaying trend analysis in stock trading analysis. This would have been obvious because the person having ordinary skill in the art would have been motivated to use techniques of Cai of analyzing object trend and using predetermined threshold for user to make decision for market entrance (Cai, [Abstract]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Howes-Sato-Mason-Cai combination as applied above, further in view Farnham et al (US20140324966A1, hereinafter, “Farnham”).
Regarding claim 6, Howes-Sato-Mason-Cai combination teaches:
 	The cyber threat analysis system according to claim 5, 
While Howes-Sato-Mason-Cai does not explicitly teach the following limitation(s), however in the similar field of endeavor Farnham teaches:
wherein the processor is further configured to: individually calculate MACD histograms of the first phrase information at least at the two different timings; and when a sign of a product of the calculated MACD histograms is negative, determine that the appearance tendency of the first phrase information has changed (Farnham, [0034] to spot changes in the momentum of F, one may compute the MACD statistics which is defined as the difference between the n.sub.1- and n.sub.2-hour EMA for S(F), where n.sub.1 and n.sub.2 are time lags.  Finally, to identify whether and when F is trending, one may quantify the rate of change of its momentum. Therefore, one may calculate the MACD histogram, defined as the difference between F's MACD and its signal line (the n-day EMA of MACD). As this measures the rate of change, the result at a given time period can be either positive (indicating F is trending up) or vice versa).5 Docket No. J-18-0033  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Farnham in the data trend analysis of Howes-Sato-Mason-Cai by using MACD histogram as calculated indicator for measuring the momentum of data movement from social media analysis. This would have been obvious because the person having ordinary skill in the art would have been motivated to further use calculated MACD histogram at different timings to predict the rate of change and determine data trend change direction (Farnham, [0034]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Howes-Sato-Mason combination as applied above, in further view of Apreleva et al (US9892168B1, hereinafter, "Apreleva").
Regarding claim 7, Howes-Sato-Mason combination teaches:
The cyber threat analysis system according claim 1, 
While the combination of Howes-Sato-Mason teaches extract the reference information including the first phrase information from data base, but does not expressly teach the following limitation(s), however in the same field of endeavor Apreleva teaches:
wherein the processor is further configured to: with respect to the first phrase information, calculate two or more different types of data representing the appearance tendency of the first phrase information (Apreleva, Col. 16 lines 30-41, The prediction was made based on regression for a long section of EFS (e.g., 5 months, or 150 days) on statistics of CU from GSR or GDELT. It is possible to further refine prediction in the case of ILI, where changes in morbidity trends are slow and one can employ regression with a long (e.g., from 25 to 52 weeks) sliding time window (STW) and a short one (e.g., from 4 weeks to 16 weeks) (i.e. two different types of data). The difference between the two is that the short sliding time window works better if one has to make a prediction for a relatively short period of time (e.g., one to two weeks) or, for example, when a substantial change of ILI counts is not expected); 
and based on the result of comparison between the at least some data out of the calculated data and a criterion data, determine whether the appearance tendency of the first phrase information has changed (Apreleva, discloses tracking and prediction of societal event trends using amplified signals extracted from social media, see [Title] and [Abstract]. And Col. 13 lines 26-30, The keyword-based detection algorithm was used to identify tweets that announced future civil unrest or protest events. Tweets relevant to civil unrest were obtained by applying multiple textual and geographic filters to a real-time high-volume Twitter.TM. data feed. Also referring to Fig. 8, and Col. 15 lines 18-20, FIGS. 8A and 8B depict prediction of the activity level in Argentina with (FIG. 8A) and without (FIG. 8B) GDELT switching between periods of high and low activity (i.e. appearance tendency has changed)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Apreleva in the data trend analysis of Howes-Sato-Mason by extracting event from social media source for tracking and prediction of social event by identifying trend change. This would have been obvious because the person having ordinary skill in the art would have been motivated to predict cyber security concerns of Howes-Sato-Mason from change of appearance trend of reference information by learning from Apreleva’s predicting social activity as security concern by detecting an increase in number of social event compared to event database (Apreleva, [Abstract]).

Regarding claim 8, Howes-Sato-Mason-Apreleva combination further teaches:
The cyber threat analysis system according to claim 7, wherein the processor is further configured to: by obtaining a standard deviation of a rate of change in the number of appearances of the first phrase information over a predetermined period of time, calculate the data representing the appearance tendency of the first phrase information (Apreleva, Col. 15 lines 24-29, The threshold of N.sub.a+2.sigma., where .sigma. is a standard deviation for the number of events for the low activity period and N.sub.a represents the average number of events per week, showed good performance for switching parameters between two states of high and low activity).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Howes-Sato-Mason combination as applied above, further in view Cohen et al (US20150356101A1, hereinafter, “Cohen”).
Regarding claim 11, Howes-Sato-Mason combination teaches:
The cyber threat analysis system according to claim 1, 
While Howes-Sato-Mason combination does not explicitly teach the following limitation(s), however in the similar field of endeavor Cohen teaches:
wherein the processor is further configured to: decompose text data included in the reference information including the first phrase information into one or more words according to parts of speech (Cohen, [0090] Terms may be extracted from the text of the content of the web document (e.g., words found in an article, words appearing in an image by an image analysis program that identifies text and/or segments text in the image,… from the name of the web document, from sounds in the web document (e.g., converted from speech to text by a software module operating on a sound file and/or video file); and count a number of appearances of the one or more words; and extract a predetermined number of information representing the one or more words in descending order of the number of appearances as the second phrase information, or extract information representing the one or more words, the number of appearances of which is equal to or more than a criterion value as the second phrase information (Cohen, [0099] The sub-set of the ranked terms may be stored in the trend dataset in association with the trend according to a relevancy requirement, for example, the highest 5 terms may be stored, or the terms meeting the relevancy requirement may be stored).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Cohen in the data trend analysis of Howes-Sato-Mason by grouping of social media content with respective trend. This would have been obvious because the person having ordinary skill in the art would have been motivated to group the trending social media data in ranked terms as sub-set in order to store the extracted terms with respective trend in the trend dataset (Cohen, [0099-0100]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Howes-Sato-Mason combination as applied above, in further view of Apreleva et al (US9892168B1, hereinafter, "Apreleva"), and Chernin et al (US20160366174A1, hereinafter, "Chernin").
Regarding claim 14, Howes-Sato-Mason combination teaches:
The cyber threat analysis system according to claim 1, 
While the combination of Howes-Sato-Mason teaches appearance tendency change, but does not expressly teach the appearance tendency of which is determined to have changed, however in the same field of endeavor Apreleva teaches:
wherein the processor is further configured to: using data that are extracted from the reference information including the first phrase information the appearance tendency of which is determined to have changed (Apreleva, discloses tracking and prediction of societal event trends using amplified signals extracted from social media, see [Title] and [Abstract]. And Col. 13 lines 26-30, The keyword-based detection algorithm was used to identify tweets that announced future civil unrest or protest events.  Tweets relevant to civil unrest were obtained by applying multiple textual and geographic filters to a real-time high-volume Twitter.TM. data feed. Also referring to Fig. 8, and Col. 15 lines 18-20, FIGS. 8A and 8B depict prediction of the activity level in Argentina with (FIG. 8A) and without (FIG. 8B) GDELT switching between periods of high and low activity (i.e. appearance tendency has changed)), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Apreleva in the data trend analysis of Howes-Sato-Mason by extracting event from social media source for tracking and prediction of social event by identifying trend change. This would have been obvious because the person having ordinary skill in the art would have been motivated to predict cyber security concerns of Howes-Sato-Mason from change of appearance trend of reference information by learning from Apreleva’s predicting social activity as security concern by detecting an increase in number of social event compared to event database (Apreleva, [Abstract]).
While the combination of Howes-Sato-Mason-Apreleva does not expressly teach the following limitation(s), however in the same field of endeavor Chernin teaches:
and the data conform to a predetermined format, generate threat description data that describe a threat in security related to the first phrase information and a countermeasure against the threat using a predetermined structured form (Chernin, discloses method for sharing identified cyber-threat information in a standardized and secure format, see [Abstract]. And [0068] the common language used by the plurality of repositories for storing and distributing threat information is the Structured Threat Information eXpression (STIX) language.  And [0073] Another construct in the STIX language is the "Indicator." An Indicator conveys information about specific patterns of Observables, combined with contextual information, which is intended to represent behaviors of interest within the cybersecurity context …suggested courses of action, related Indicators, and the Indicator's source).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chernin in the data trend analysis of Howes-Sato-Mason-Apreleva by sharing identified cyber-threat information. This would have been obvious because the person having ordinary skill in the art would have been motivated to create and distribute the threat information based on common language (such as STIX) to observe event and pattern of relevant activity as threat and share the threat information to prevent malicious actors from replicating cyber-attacks (Chernin, [Abstract], [0076]).

Regarding claim 15, Howes-Sato-Mason-Apreleva-Chernin further teaches:
The cyber threat analysis system according to claim 14, wherein the processor is further configured to: extract data capable of specifying a resource in a communication network as data conforming to the predetermined format from the reference information; and generate the threat description data describing the countermeasure that restricts access to a resource specified by the extracted data (Chernin, [0052] FIG. 2 illustrates a second exemplary embodiment 200 of the "hub & spoke system" that incorporates an "access control" or "trust" group 212, and local repositories 204a, 204b, and 204c. And [0057] the threat information-sharing systems of the present invention may include one or more "communities" of entities and/or repositories, wherein each community may contain one or more access control groups 212).8 Docket No. J-18-0033  
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Sekiguchi et al (JP2012008900A) discloses extracting method that involves extracting subsequent words and phrases contained in a subsequent query of a query transition information.
Durgin et al (US8676795B1) discloses method and system that a plurality of phrases may be extracted from documents associated with one or more document sources. The plurality of phrases may be filtered and processed to determine a frequency in which the plurality of phrases appear in the documents.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436  
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436